                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            EASTERN DIVISION

ALAN DOERING                                                             PLAINTIFF
ADC #106115
v.                       CASE NO. 2:19-CV-00125 BSM

ASA HUTCHINSON, et al.                                                DEFENDANTS

                                       ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No. 5] has been received. After de novo review of the

record, the RD is adopted. This case is dismissed without prejudice, and Alan Doering’s

motion to proceed in forma pauperis [Doc. No. 1] is denied as moot.

      IT IS SO ORDERED this 12th day of November 2019.



                                                 UNITED STATES DISTRICT JUDGE
